Citation Nr: 0602633	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1967 to May 1971 
and from March 1975 to January 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Los Angeles, 
California, which denied the above claim.

In his Appeal To Board Of Veterans' Appeals received by the 
RO in December 2003, the veteran indicated that he wished to 
appear for a personal hearing before a Veterans Law Judge at 
the RO.  However, later in December 2003, he withdrew his 
request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

The veteran's service medical records show that in February 
1970 he reported pain in the right upper back since a strain 
playing football a few weeks earlier.  He indicated that the 
pain seemed worse.  The assessment was back strain.

In November 1970, the veteran reported a history of pain in 
the right shoulder for the preceding few years exacerbated by 
exercise.  The impression was tendosynovitis.

In February 1971, the veteran was treated following a fall on 
his back on a wet deck while on board the U.S.S. Hector.  He 
was said to have hit the region of the thoracic spine and the 
occipital region of his head.  The admission diagnosis was 
soft tissue injury with thoracic paraspinal muscle spasm, 
rule out spinous process fracture.  There was no discharge 
diagnosis.

In December 1976, the veteran reported receiving multiple 
trauma in a fall from a 20-foot roof while on leave.  He was 
said to have been initially treated in a civilian hospital.  
In pertinent part, he sustained a head trauma wherein he had 
a loss of consciousness for approximately 30 minutes, and a 
abrasion of the left shoulder, along the clavicle.  The 
impression was possible concussion and multiple soft tissue 
trauma.

Subsequent to service, VA and private outpatient and hospital 
treatment records dated from October 1996 to July 2005 show 
that the veteran had developed extensive degenerative changes 
of the cervical spine.  He was diagnosed with severe cervical 
disc disease.  The veteran has not been afforded a VA 
examination of the cervical spine.  Accordingly, on remand 
the veteran should be afforded a VA orthopedic examination, 
with the benefit of the entire claims folder to be considered 
in conjunction with the examination, so that an opinion may 
be rendered as to the nature and etiology of his asserted 
neck disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, this claim is REMANDED for the following 
actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
clinician in conjunction with the 
examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The examiner is asked to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current neck 
disorder.  Specifically, the examiner 
should state whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current neck 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the multiple 
reported injuries, including February 
1970 pain in the upper back, the fall in 
February 1971 while on the U.S.S. Hector, 
and the fall from a 20 foot roof while on 
leave in December 1976.  It is requested 
that the examiner discuss the historical 
medical evidence of record in detail in 
formulating his opinion.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

2.  Readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) and afford the veteran an 
appropriate opportunity to respond.  The 
SSOC should include citation to all 
relevant regulatory provisions, and the 
veteran should be given the appropriate 
period of time to respond to the SSOC.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


